EXAMINNER’S AMENDMENT
The application has been amended as follows: 
Regarding claim 32, line 9, the term “the quality” has been changed to --a
quality--.

/KHAI TRAN/
Primary Examiner, Art Unit 2632

KT
January 21, 2022                                                                                                                                                                                             













REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/10/2021 has been entered.  Claims 6, 21-31, 33-49 have been cancelled.  Claims 1-5, 7-20, and 32 are pending in this Office action.
Allowable Subject Matter
Claims 1-5, 7-20, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for controlling channel quality monitoring in a wireless communication system that utilises beamforming, a plurality of signals being transmitted from a base station to a user equipment and a quality of a received signal being measured by the user equipment for each of the plurality of signals, each of the plurality of signals being transmitted by the base station utilising a frequency sub-band and beam pairing that is different to the frequency sub-band and beam pairings used by the other signals among the plurality of signals, the method comprising: identifying plural frequency sub-band and beam pairings for which the received signal quality is correlated; for each frequency sub-band and beam pairing within a group of plural frequency sub-band and beam pairings for which the received signal quality is correlated, evaluating periodicity of a received signal quality analysis process, and determining whether or not to adjust the periodicity of the received signal quality analysis process based on a determination of a correlation between the frequency sub-band and beam pairings; and adjusting the periodicity of the received signal quality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KTJanuary 21, 2022